UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2400



XIAN FEI WANG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-957-208)


Submitted:   June 15, 2005                  Decided:   July 8, 2005


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Susan L.
Siegal, Principal Deputy Director, William Henry Kenety V, Stephen
Paskey, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Xian Fei Wang, a native and citizen of the People’s

Republic of China, petitions for review of the Board of Immigration

Appeals’ (Board) order denying him asylum, withholding of removal,

and protection under the Convention Against Torture.

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”     Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).   Credibility determinations of the immigration

judge and Board are entitled to deference as long as they are

supported by substantial evidence.     See Figeroa v. INS, 886 F.2d

76, 78 (4th Cir. 1989).   We have reviewed the evidence of record,

the immigration judge’s decision, and the Board’s order, and we

find substantial evidence supports the conclusion that Wang failed

to establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.    See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

          Accordingly, we deny Wang’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                               - 2 -
        PETITION DENIED




- 3 -